OPINION AND ORDER
LAMBERT, Chief J.
Following her April 8, 2004 felony conviction of Tampering with Physical Evidence, the Court entered an order temporarily suspending Ms. Runner from the practice of law in this Commonwealth pursuant to SCR 3.166. On August 13, 2004, the Jefferson Circuit Court granted Ms. Runner’s motion for a new trial, thereby vacating her conviction. Ms. Runner asks that the automatic suspension order be dissolved since the underlying conviction has been vacated. The Kentucky Bar Association voices no objection, and the Court having reviewed the record and finding that there are no grounds for the suspension to continue at this time, hereby orders that the Opinion and Order suspending Ms. Runner from the practice of law, filed on May 20, 2004, be vacated.
All concur.